18-3618
   Uddin v. Garland
                                                                            BIA
                                                                       Cassin, IJ
                                                                    A206 765 163
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 11th day of March, two thousand twenty-two.

   PRESENT:
            JON O. NEWMAN,
            ROSEMARY S. POOLER,
            GERARD E. LYNCH,
                 Circuit Judges.
   _____________________________________

   MAHI UDDIN,
            Petitioner,

                      v.                                  18-3618
                                                          NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                    Raymond Lo, Esq., Jersey City,
                                      NJ.

   FOR RESPONDENT:                    Joseph H. Hunt, Assistant
                                      Attorney General; Russell J.E.
                                      Verby, Senior Litigation Counsel;
                                      John D. Williams, Trial Attorney,
                                    Office of Immigration Litigation,
                                    United States Department of
                                    Justice, Washington, DC.

       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

AND DECREED that this petition for review of a decision of

the Board of Immigration Appeals (“BIA”) is DENIED.

       Petitioner       Mahi    Uddin,        a     native      and       citizen      of

Bangladesh, seeks review of a November 15, 2018, decision of

the    BIA     affirming   an    October          12,   2017,    decision         of   an

Immigration Judge (“IJ”) denying his application for asylum,

withholding       of    removal,    and       relief    under       the     Convention

Against Torture (“CAT”).            In re Mahi Uddin, No. A206 765 163

(B.I.A. Nov. 15, 2018), aff’g No. A206 765 163 (Immig. Ct.

N.Y. City Oct. 12, 2017).           We assume the parties’ familiarity

with the underlying facts and procedural history.

       Under the circumstances of this case, we have reviewed

both     the    IJ’s    and     BIA’s     decisions          “for     the    sake      of

completeness.”         Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir.

2006).         The     applicable       standards       of      review      are     well

established.         See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

       “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility


                                          2
determination on the demeanor, candor, or responsiveness of

the applicant or witness, . . . the consistency between the

applicant’s or witness’s written and oral statements . . . ,

[and] the internal consistency of each such statement . . .

without regard to whether an inconsistency, inaccuracy, or

falsehood goes to the heart of the applicant’s claim, or any

other relevant factor.”            8 U.S.C. § 1158(b)(1)(B)(iii).           “We

defer . . . to an IJ’s credibility determination unless, from

the    totality    of      the   circumstances,   it   is   plain    that    no

reasonable fact-finder could make such an adverse credibility

ruling.”       Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008); accord Hong Fei Gao, 891 F.3d at 76.

       Here,     substantial       evidence     supports     the     agency’s

determination that Uddin was not credible as to his claim

that    members       of    the    Bangladesh     Awami     League   (“BAL”)

threatened him in March 2013 and invaded his house in April

and    June    2013     because    of   his   membership     in    the    rival

Bangladesh Nationalist Party (“BNP”). Uddin’s inconsistent

testimony as to (1) whether he was a BNO member or merely a

supporter; (2)        how many encounters he had with BAL members;

and (3) whether he reported any encounters to the police

support the agency’s determination. For example,                         at his


                                        3
credible fear interview, Uddin stated that he “belong[ed]

with BNP” and “worked for the party,” but denied being a

“formal member.” But he testified that he was a formal member

of BNP and submitted a letter from BNP leaders as proof of

his membership.    During that same interview,         he described

two encounters with BAL members and stated that he did not

report those encounters to the police; but he added a third

encounter in his application and testimony and stated that he

reported one encounter to the police. The IJ was not required

to accept his explanations that he may have made errors or

had difficulty remembering.      See Majidi v. Gonzales, 430 F.3d

77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

a plausible explanation for his inconsistent statements to

secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.” (internal

quotation marks omitted)).

    Moreover,     the   agency   reasonably   relied    on   Uddin’s

omission from his asylum application of an attack on his wife

and son after he left Bangladesh. Uddin testified that, while

attempting to kidnap his son, BAL members held a gun to his

wife and broke his son’s arm.        He was inconsistent about the

month of this event, but he confirmed and his wife’s letter


                                 4
reflected that the incident predated the filing of his asylum

application, and he had no explanation for the omission.             See

Majidi, 430 F.3d at 80; see also Hong Fei Gao, 891 F.3d at

78-79 (weight given to an omission depends, in part, on

whether “facts are ones that a credible petitioner would

reasonably have been expected to disclose under the relevant

circumstances”).

      Given these inconsistencies, omission, and the deference

due   to   the   IJ’s   demeanor   finding,    substantial     evidence

supports the adverse credibility determination.           See Xiu Xia

Lin, 534 F.3d at 167 (agency may rely on cumulative effect of

inconsistencies and omissions); Jin Chen v. U.S. Dep’t of

Justice, 426 F.3d 104, 113 (2d Cir. 2005) (giving particular

deference to factfinder’s demeanor findings).          The agency did

not abuse its discretion in declining to give weight to

Uddin’s    documentary    evidence,     so   that   evidence   did   not

rehabilitate his credibility.          See Y.C. v. Holder, 741 F.3d

324, 332 (2d Cir. 2013) (holding that “[w]e generally defer

to the agency’s evaluation of the weight to be afforded to an

applicant’s documentary evidence” and deferring to agency’s

decision to afford little weight to letter from applicant’s

spouse); Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.


                                   5
2007) (“An applicant’s failure to corroborate his or her

testimony may bear on credibility, because the absence of

corroboration    in     general       makes    an     applicant     unable     to

rehabilitate testimony that has already been called into

question.”).

      Finally,   Uddin’s       arguments      that    the   IJ    should    have

inquired about his mental condition and the BIA should have

remanded for the IJ to reconsider credibility in light of a

psychological report are unavailing.                 He was asked about his

alleged memory problems at the hearing, he testified that he

had not seen a doctor about his memory, and he twice confirmed

that “[e]verything [wa]s okay” when questioned further about

his   memory.     The    BIA     was    not    required     to     remand    for

consideration of a report that Uddin submitted on appeal

because remand requires “material, previously unavailable

evidence” and Uddin did not establish that he could not have

obtained the report earlier.               Li Yong Cao v. U.S. Dep’t of

Justice, 421 F.3d 149, 156 (2d Cir. 2005); see also 8 C.F.R.

§ 1003.2(c)(1) (motion shall not be granted unless the new

evidence “was not available and could not have been discovered

or presented at the former hearing”).                  We decline to reach

Uddin’s   argument      that    his    former        attorney     should     have


                                       6
submitted evidence during the hearing because Uddin did not

raise an ineffective assistance of counsel claim before the

agency.   See Arango-Aradondo v. INS, 13 F.3d 610, 614 (2d

Cir. 1994) (declining to reach ineffective assistance claim

not raised before the BIA).

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe,
                              Clerk of Court




                               7